UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM8-K CURRENT REPORT PURSUANT TO SECTION13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 May26, 2011 (Date of Report (Date of Earliest Event Reported)) SOVRAN SELF STORAGE, INC. (Exact Name of Registrant as Specified in Its Charter) Maryland 1-13820 16-1194043 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) 6467 Main Street Williamsville, New York 14221 (Address of Principal Executive Offices) (716) 633-1850 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) - 1 - ITEM 5.07 Submission of Matters to a Vote of Security Holders The 2011 Annual Meeting of Shareholders of Sovran Self Storage, Inc. (the "Company") was held on May26, 2011.Proxies were solicited pursuant to the Company's proxy statement filed on April 11, 2011 with the Securities and Exchange Commission under Section14(a)of the Securities Exchange Act of 1934.There was no solicitation in opposition to the Company's solicitation.Set forth below is a brief description of each matter voted on at the meeting and the final voting results. Proposal 1.The election of six directors of the Company to hold office until the next Annual Meeting of Shareholders and until their successors are elected and qualified.In accordance with the results below, each nominee as listed in the proxy statement was re-elected to serve as a director.There were no votes abstained with respect to any director nominee. Votes For Votes Withheld Broker Non-Votes Robert J. Attea Kenneth F. Myszka John E. Burns Anthony P. Gammie Charles E. Lannon James R. Boldt Proposal 2.The ratification of the appointment by the Board of Directors of Ernst& Young LLP as the independent registered public accounting firm for the Company for the fiscal year ending December31, 2011.In accordance with the results below, the appointment of Ernst& Young LLP was ratified and approved. Votes For Votes Against Abstention Broker Non-Votes — Proposal 3.Proposal to approve (on a non-binding basis) the compensation of the Company's executive officers.In accordance with the results below, the compensation was approved (on a non-binding basis). Votes For Votes Against Abstention Broker Non-Votes Proposal 4.Proposal (on a non-binding basis) on the frequency of holding future votes on the compensation of the Company's executive officers. The results of the vote were as follows: Every year Every Two Years Every Three Years Abstention BrokerNon-Votes The results of the shareholder vote with respect to the frequency of the advisory vote on executive compensation were consistent with the recommendation of the Company's Board of Directors that such vote be held every year. Accordingly, the Company will hold an annual advisory say-on-pay vote until the next required vote on the frequency of shareholder votes on the compensation of executives. - 2 - SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Sovran Self Storage, Inc. Date: May27, 2011 By /s/ David L. Rogers Name: David L. Rogers Title: Chief Financial Officer - 3 -
